248 S.W.3d 81 (2008)
Jane Melanie PEMBERTON, Appellant,
v.
Woodrow Wilson PEMBERTON, Respondent.
No. WD 67886.
Missouri Court of Appeals, Western District.
January 29, 2008.
Motion for Rehearing and/or Transfer Denied March 4, 2008.
Application for Transfer Denied April 15, 2008.
Creath S. Thorne, Esq., St. Joseph, MO, for Appellant.
David B. Parman, Esq., Albany, MO, for Respondent.
Before NEWTON, P.J., SPINDEN and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 4, 2008.

ORDER
PER CURIAM.
Jane Pemberton appeals from the marital property division in the judgment dissolving her marriage to Woodrow Pemberton. The judgment is affirmed. Rule 84.16(b).